Mr Justice Gordon
delivered the opinion of the court, March 1st 1880.
_ Unless the bank has succeeded in showing that the receipts issued by Gayley, of October 15th and 20th 1874, are warehouse receipts, under the Act of 24th of September 1866, it has no case. Admitting all that Ervin swears to, it but comes to this, that Gayley was the bailee of Morris, the owner of the iron, and as Morris, through Ervin, sold or pledged the iron for value to two different parties, who were without notice of the claims of each other, it follows, that the one first obtaining the possession, or what is now under the statute its equivalent, would have the right of property: and the one failing in this, having no property in the goods claimed, could certainly not maintain the action of replevin: Winslow v. Leonard, 12 Harris 14; per Lowrie, J.; Davis v. Bigler, 12 P. F. Smith 242.
Now, from the evidence, two things may be taken as established: 1. That Troutman had a regular warehouse receipt from Etting & Groome, the lessees of the wharf, and hence, under the statute, he had the right of property, unless the plaintiff, the pledgee of Morris, had the previous right, by virtue of the receipts from Gayley. 2. That Troutman, when he purchased, had no notice of the property to the bank.
These being the main and really important facts of the case, it follows, that very many of the numerous exceptions taken in the court below, to the rejection or admission of evidence, become unimportant and need no consideration. The real and only question for solution is, which of these parties had the prior right to this metal? And as neither had the actual possession of this property, as that remained with the wharfinger, this question rests for its solution not upon the form but upon the character of the papers by which they severally profess to hold title. Gayley’s receipts were, in point of time, prior to those of Etting & Groome to Troutman; it follows, that if Gayley had power to issue receipts, such as are *528contemplated by the statute of 1866, the plaintiff’s case is made out and it ought to recover; on the other hand, if he had no such power, as against Troutman, the bank had no right in the property, and the case was properly disposed of in the court below. The question then which we have to deal with is one of power. What was Gayley’s power? And here, also, we get rid of a good deal of the brushwood of this case; for if Gayley had no power, original or delegated, to issue technical warehouse receipts, what he knew of Ervin’s intentions, what Ervin said to him, or he to Ervin, was of no consequence; so, on the other hand, if Gayley had such power his intention to give a mere memorandum would not have a feather’s weight in the case, for none the less would a bona fide purchaser or pledgee take title by virtue of the receipts issued by him. We proceed, then, to inquire what was the position and power of this man Gayley on and about the wharf upon which the iron in suit was found ? But as to this there is no controversy. The responsible parties were Etting & Groome; they were lessees of the wharf, and Gayley was their employee. To this both Gayley and Groome swore, as well as to the further fact, that he had no authority to issue warehouse receipts. Furthermore, Mr. Morris, himself, testifies : “ I knew Gayley as a weighmaster, did not know him as a 'warehouseman.” That Ervin himself knew of this fact is patent; for that, when he intended to repledge this iron to the Philadelphia Warehouse Company, he went to Etting & Groome for his receipts.
Such, then, being the undisputed status of affairs, with whom, in the language of the Act of Assembly, were the goods in controversy “stored or deposited ?” Upon the determination of this question depends the validity of the plaintiffs’ receipts. Were they stored or deposited with Etting & Groome or -with Gayley ? This question would seem to be very clearly settled by the preceding facts. If Etting & Groome were the owners of the wharf, if Gayley was but a servant in charge of this wharf, he was but a custodian for his masters, and goods deposited on that wharf were deposited with them and not with him. It is urged that the Malins sent the order for the iron sold to Morris in an envelope addressed to Gayley. But what of that ? This metal had been stored there before the date of the order, and without the assent of Etting & Groome, Gayley could not remove it nor permit it to be removed. Moreover,- it was “ subject to the payment of freight and charges thereon,” not to Gayley, but to his employers. It is true he had possession, inasmuch as he had charge of the wharf, but his possession, like that of any other servant in charge of his master’s property, was subordinate to that of Etting & Groome. In other words, he had possession for them; his possession was but their possession. He was an agent with limited powers, and those dealing with him were bound to inquire as to the extent of those *529powers, or take the risk upon themselves : Moore’s Exr’s v. Patterson, 4 Casey 505. Suppose they, as they had the undoubted power to do, had discharged him the next day, or the next hour, after he had received the order from the Malin brothers ? Who then would have had possession of the iron, and who would have been responsible for its safe-keeping ? Surely, Etting & Groome, not Gayley. Thus it is that we discover, beyond peradventure, with whom the commodity in question was stored or deposited, and it is thus that we determine who is the “warehouseman, wharfinger or other person,” who by the act is empowered to give the statutory receipt.
If, indeed, any servant could bind his master by issuing a receipt for goods committed to his charge, the condition of things would be sufficiently serious, and the statute would be pregnant with more harm than good. In this very case we have an example of what would result from such a construction of the act. A crafty agent obtains • a receipt from a servant, intended only as a memorandum, pledges it to an innocent party, then obtains another receipt from the owners of the wharf, and passes that to a like innocent party, and thereby these wharfingers are liable for double the value of the property. But we may easily suppose .a case in which a dishonest clerk or other employee, in connection with one or more accomplices, might, in a month’s time, bring to ruin the wealthiest warehouseman in this city. But this will not do ; such results were never intended by the makers of the statute, and a construction such as this is warranted neither by the letter nor spirit of that statute.
Judgment affirmed.